Opinion by
Judge Wilkinson,
These four cases grow out of two petitions filed in the court below, one for North Strabane Township and one for South Strabane Township to increase the number of supervisors in each Township from three to five. In the case of North Strabane Township, the petition had 300 signators and in South Strabane Township, the petition had 367 signators. In each case, the number of *274signers is almost twice the number required by law. No challenge was made to the validity of the petitions.
Appellants raise only two questions. The first goes to the constitutionality of the Act of March 1, 1974, P.L. 111, which amended Section 402 of the Act of May 1, 1933, P.L. 103, 53 P.S. §65402 (B), as follows:
“The court of common pleas upon petition may provide for the election of two additional supervisors in any township having a population of three thousand or more as determined by an official census taken by the Federal Government for any purpose or as determined by any other census which is certified by the County Planning Commission of said county or by the school district or districts in which said township is located. The petition shall be presented by the board of supervisors pursuant to a resolution of such board or by at least five per centum of the registered electors of the township.”
The appellants would have us hold that this is an impermissible delegation of legislative power to the courts. The constitutionality of this particular Act has never been tested. However, essentially similar language has been passed upon and upheld in Tredyffrin Township Supervisors Election, 27 Pa. D. & C.2d 764 (1962), and in Trinsey v. Montgomery County Board of Elections, 31 Pa. D. & C.2d 397 (1963), and Horsham Township Election, 40 Pa. D. & C.2d 164 (1966). In Horsham, Judge Ditter treats at length the question of unconstitutional delegation of legislative power, and concludes that the Act necessarily implies that the court shall exercise its discretion by applying the standards of “public interest, justice and propriety.” We agree with this line of cases with the caveat that in Tredyffrin, Judge Gawthrop held that the court had no discretion. In this case, the court below granted the petition and, therefore, that question need not be decided.
*275The second question raised by appellants is that the action of the court below was arbitrary, an abuse of discretion, and not supported by the evidence. President Judge Sweet, writing for the unanimous three-judge court en banc, ably sets forth the reasons they had for approval. These reasons were not arbitrary and were supported by the more than ample record.
Affirmed.